DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant’s election without traverse of Group I [rapamycin] in the reply filed on 10/05/2021 is acknowledged.

Claims 11-8, and 12-22 are pending.

Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/05/2021.

Claims 1-8, 12-15, and 20-22 are examined.


Double Patenting

It is noted that a Terminal Disclaimer over this application has been filed in 17/109,276.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the corneal endothelial condition”. There is no antecedent basis for “corneal” in claim 1. It appears that applicant may have intended claim 5 to read “wherein the eye condition” or intended for claim 5 to depend from claim 2. Claim 6 is rejected in so far as it depends from claim 5.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gidfar et al (Sci. Rep. 7, 40308:doi:10.1038/srep40308, 2017, 10 pages).
Gidfar et al have disclosed that, among other things, rapamycin prolongs the survival rate of corneal epithelial cells in culture. The entire reference is relevant and relied on.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al.
Shin et al have disclosed the use of rapamycin to increase the viability of cultured human corneal endothelial cells. The entire reference is relevant and relied on.

Claim(s) 1, 2, 8, 12, 13, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitra et al (US2011300195).
Mitra et al have disclosed the use of mTOR inhibitors including sirolimus (equivalent of rapamycin) in the treatment of eye disease including corneal endothelial eye disease via the use of eye drops. While the entire reference is relevant and relied upon, the examiner points to paragraphs 2, 3, 5, 7, 9, 24, 27, 41, 48, 49, 56, 60, 63, 70, and 80, and claims 1-22.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1-8, 12-15, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitra et al (US2011300195) and Gidfar et al (Sci. Rep. 7, 40308:doi:10.1038/srep40308, 2017, 10 pages).
Mitra et al have disclosed the use of mTOR inhibitors including sirolimus (equivalent of rapamycin) in the treatment of eye disease including corneal endothelial eye disease and/or inflammatory eye conditions via the use of eye drops. It has also been taught the treatment of corneal transplants via mTOR inhibitors including sirolimus.  While the entire reference is 
Gidfar et al have disclosed that rapamycin prolongs the survival rate of corneal epithelial cells in culture. It has also been taught that it was known in the art that rapamycin inhibition of mTOR pathway delays senescence and the aging process. Also taught is that it was known that rapamycin treated cells display inhibition of apoptosis. Furthermore Gidfar et al have also asserted that rapamycin may have therapeutic effects in chronic epithelial disorders that involve accelerated cell loss or premature senescence. (Fuchs’ endothelial corneal dystrophy is such a condition). The entire reference is relevant and relied on.
Taking the prior art as a whole the invention would have been obvious to one in the art at the time the application was effectively filed. One in the art would clearly have known to treat ocular conditions via the administration of rapamycin since the art has taught that rapamycin can effect changes in inflammation, senescence, corneal scarring, neovascularization, and apoptosis. One in the art would have recognized the wide range of conditions treatable since the prior art has provided specific teaching to treat specific conditions and clearly suggest or render obvious others such as Fuchs’ endothelial corneal dystrophy (see paragraph 24 of Mitra et al and the discussion section of Gidfar et al. In regard to the dosages recited in claims 14 and 15 it is noted that those of ordinary skill in the art are capable of dosage optimization via routine experimentation. There is indeed no unexpected effects of the recited dosages. It is also noted that the dosage recited in claim 15 is not a small difference from that recited in claim 14.
The invention as a whole would therefore have been prima facie obvious to one in the art at the time the application was effectively filed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761. The examiner can normally be reached M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635